 


110 HR 168 IH: Foreign Agents Compulsory Ethics in Trade Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 168 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Kaptur introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 207 of title 18, United States Code, to further restrict Federal officers and employees from representing or advising foreign entities after leaving Government service. 
 
 
1.Short titleThis Act may be cited as the Foreign Agents Compulsory Ethics in Trade Act of 2007. 
2.Limitation on representing or advising certain foreign entitiesSection 207(f) of title 18, United States Code, is amended to read as follows: 
 
(f)Restrictions Relating to Foreign Entities 
(1)Permanent restrictionAny person who is an officer or employee described in paragraph (3) and who, after the termination of his or her service or employment as such officer or employee, knowingly acts as an agent or attorney for or otherwise represents or advises, for compensation, a government of a foreign country or a foreign political party, if the representation or advice relates directly to a matter in which the United States is a party or has a direct and substantial interest, shall be punished as provided in section 216 of this title. 
(2)Five-year restrictionAny person who is an officer or employee described in paragraph (3) and who, within 5 years after the termination of his or her service or employment as such officer or employee, knowingly acts as an agent or attorney for or otherwise represents or advises, for compensation— 
(A)a person outside of the United States, unless such person— 
(i)if an individual, is a citizen of and domiciled within the United States, or 
(ii)if not an individual, is organized under or created by the laws of the United States or of any State or other place subject to the jurisdiction of the United States and has its principal place of business within the United States, or 
(B)a partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country,if the representation or advice relates directly to a matter in which the United States is a party or has a direct and substantial interest, shall be punished as provided in section 216 of this title. 
(3)Persons to whom restrictions applyThe officers and employees referred to in paragraphs (1) and (2) to whom the restrictions contained in such paragraphs apply are— 
(A)the President of the United States; and 
(B)any person subject to the restrictions contained in subsection (c), (d), or (e). 
(4)DefinitionsFor purposes of this subsection— 
(A)the term compensation means any payment, gift, benefit, reward, favor, or gratuity which is provided, directly or indirectly, for services rendered; 
(B)the term government of a foreign country has the meaning given that term in section 1(e) of the Foreign Agents Registration Act of 1938, as amended; 
(C)the term foreign political party has the meaning given that term in section 1(f) of the Foreign Agents Registration Act of 1938, as amended; 
(D)the term United States means the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States; and 
(E)the term State includes the District of Columbia and any commonwealth, territory, or possession of the United States.. 
3.Effective date 
(a)In GeneralSubject to subsection (b), this Act and the amendments made by this Act take effect on January 1, 2008.
(b)Effect on employment
(1)Inapplicability with respect to prior employmentThe amendments made by this Act do not, except as provided in paragraph (2), apply to a person whose service as an officer or employee to which such amendments apply terminated before the effective date of such amendments.
(2)ExceptionParagraph (1) does not preclude the application of the amendments made by this Act to a person with respect to service as an officer or employee by that person on or after the effective date of such amendments.  
 
